Exhibit Sono-Tek Announces Largest Ever Quarterly Sales (December 17, 2009 - Milton, NY) Sono-Tek Corporation (OTC BB: SOTK) today announced sales of just under $2,000,000 for the third quarter which ended November 30, 2009, compared to sales of $1,582,000 for the prior year period. The third quarters’ sales level is the largest quarterly result in the Company’s history and represents an 18% increase over the second quarters’ sales of $1,684,000 and a 37% increase over the first quarters’ sales of $1,465,000. In addition, the Company is only two weeks into its fourth quarter and has booked a strong sales backlog. Dr.
